department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-3407-95 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah butler associate chief_counsel procedure administration cc pa subject business_purpose economic_substance this field_service_advice responds to your memorandum dated date requesting a reconsideration of a previous field_service_advice issued date this response has been coordinated with the office of the associate chief_counsel corporate field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c c corpd e date date date tl-n-3407-95 year year year year year year year month a b a b c d e f g h i j k l n o issues tl-n-3407-95 whether corpd’s dutch auction preferred_stock is debt or equity for federal_income_tax purposes whether the transfer of worthless properties by a to corpd for on date2 qualified as a non-taxable transaction under sec_351 conclusion sec_1 the dutch auction preferred_stock is equity for federal_income_tax purposes the transfer of worthless properties by a to corpd on date2 is not described in sec_351 facts on date companies a b and c all members of e’s consolidated_group contributed selected a and b properties to a newly formed non-consolidated subsidiary corpd in a sec_351 transaction a contributed properties with high bases a and little or no fair_market_value b while b and c contributed properties with low bases c and high fair_market_value d in the transaction a received auction rate voting preferred_stock in corpd having a liquidation preference of b while b and c received common_stock in corpd at the time corpd raised e in cash through the issuance of preferred_stock to third parties company a had previously arranged on date to sell in month all of the auction preferred_stock it would receive on date on date a sold f of its auction preferred_stock in corpd to third parties for g in cash as a result a reported a large capital_loss over h which a utilized in full through capital_loss carrybacks to year 1-year and a carryforward to year a claims its basis in its retained auction preferred_stock is approximately i according to a report prepared by an independent_appraiser before and in connection with the transfer of the properties of the k properties or property accounts contributed by a l properties those located in c had no value a paid term rental fees on some of the c properties transferred to corpd however as recently as several months before their transfer corpd did not pay any rental fees with respect to these properties thereafter tl-n-3407-95 during the years year 4-year corpd abandoned worthless former a properties located in c having a total basis of about j currently corpd owns none of the former a properties located in c which were transferred to it in year a principal business_purpose for the formation of corpd set forth by e was to raise cash in corpd to develop the properties transferred by the e group the a properties located in c were not being developed at the time of the transfer nor were there any plans specific or otherwise to do so corpd was also limited in its ability to develop the a properties located in c by the terms of the auction preferred_stock e alleges that another purpose for the formation of corpd was to monetize the non producing a properties law and analysis law sec_351 sec_351 of the internal_revenue_code generally provides for the non- recognition of gain_or_loss upon the transfer of property to a corporation in exchange for stock in circumstances where immediately_after_the_exchange the transferors are in control of the corporation to which the property was transferred in a qualifying sec_351 transaction the assets retain a carryover_basis in the hands of the transferee sec_362 the transferor’s basis in the stock received in the transaction is equal to the basis of the transferred assets sec_358 under sec_351 control is defined as the ownership of stock possessing at least of the total combined voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock sec_368 the purpose of sec_351 is to facilitate movement into the corporate form by preventing immediate recognition of gain_or_loss when there has been a mere change in the form of ownership 354_fsupp_1172 m d pa in meyer v united state sec_129 ct_cl the court explained in dicta that the transfer of worthless property in exchange for stock did not meet the exchange requirement of sec_351 and therefore the transaction did not meet the requirements of a nontaxable sec_351 exchange tl-n-3407-95 in 65_tc_1025 the court held that if there was a binding commitment to sell stock received by a transferor in a transaction to a third party then the transaction and stock sale can be stepped to produce sale treatment with respect to the transaction doctrine_of substance over form in determining the tax consequences of a transaction including whether transactions qualify for favorable non-recognition treatment the courts will look at the substance of the transaction or relationship not merely its form 324_us_331 the inquiry into whether transactions have sufficient substance to be respected for tax purposes turns on both the objective economic_substance of the transactions and the subjective business motivation behind them 862_f2d_1486 11th cir the objective and subjective prongs of the inquiry are related factors both of which form the analysis of whether the transaction had sufficient substance apart from its tax consequences 157_f3d_231 3d cir doctrine_of economic_substance while a taxpayer may structure a transaction to minimize tax_liability that transaction must have economic_substance apart from tax consequences if it is to be respected for tax purposes see 862_f2d_1486 11th cir where an entity is created that has no real economic_effect and which affects no cognizable economic relationship the substance of a transaction involving the entity will control_over its form 79_tc_714 transactions which serve no economic purpose other than the generation of tax losses are accorded no tax effect 364_us_361 compaq computer corp v commissioner t c nodollar_figure involved a prearranged transaction designed to eliminate typical market risks p purchased and immediately resold american depository receipts adr’s of a foreign_corporation on the floor of the nyse the court held the transaction lacked economic_substance and business_purpose the court found that every aspect of the transaction was deliberately predetermined and designed to yield a specific result and to eliminate all economic risks and influences from outside market forces tl-n-3407-95 in 435_us_561 the supreme court stated that a genuine multi-party transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax independent considerations and not shaped by solely tax_avoidance features should be respected for tax purposes in frank lyon co the supreme court held that the arrangement of a contemplated business transaction in a tax advantaged manner should be respected whereas a prearranged loss_transaction designed solely for the reduction of tax should not be respected business_purpose doctrine under the general business_purpose doctrine long recognized by the supreme court transactions that have no legitimate business_purpose and that are undertaken purely for tax_avoidance reasons are not recognized for tax purposes 293_us_465 nonetheless it is also well recognized that a taxpayer may prearrange change and divide business activities among business entities normally a choice to transact business in corporate form will be recognized for tax purposes as long is there is a business_purpose or the corporation engages in business activity 319_us_436 courts have suggested that there is business_purpose requirement in sec_351 opinions discussing other sec_351 issues often indicate that the taxpayer has a valid business_purpose for the transaction in question 490_f2d_1172 3d cir perhaps the most thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex in caruth the court explains that sec_351 is tied very closely to the reorganization provisions and reasons that the doctrines applicable there are equally valid for capital contributions under caruth the business_purpose requirement for sec_351 transactions appears to be the same as the business_purpose requirement for acquisitive reorganizations while each case turns on its specific facts courts consistently look to several factors to evaluate the existence of a valid non-tax business_purpose in cases involving sec_351 and closely-held corporations these factors include the following whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent events the number of such transfers the taxpayer's expertise in tax matters and the transaction’s form courts also examine any explicit indicators tl-n-3407-95 of a taxpayer's intent such as documents or negotiations that confirm or belie the existence of a pre-arranged plan kluener v commissioner 154_f3d_630 in at least two cases these factors led courts to find no valid non-tax business_purpose 714_f2d_977 9th circuit 56_tc_600 in stewart the taxpayer transferred securities to his corporation ostensibly because it needed to reduce its debt the corporation sold the securities and sheltered the gain despite supposedly needing capital the corporation distributed most of the proceeds to the taxpayer it kept a mere thirteen percent for itself the trial_court found no non-tax business_purpose and refused to recognize the transfer hallowell reached a similar result in hallowell the taxpayers transferred greatly appreciated stock to their corporation over three years soon after each transfer the corporation sold the stock and distributed most of the proceeds to the taxpayers the tax_court disregarded the formalities and held that the taxpayers sold the stock the court stressed that the corporation retained very little money even though it needed capital and that it repaid the taxpayers roughly the amount earned from each sale while there was no evidence of a formal prearranged plan the court found this irrelevant because an open market existed for the stock the taxpayers could execute a plan without a formal arrangement dutch auction preferred_stock in revrul_90_27 1990_1_cb_50 the service stated that dutch auction preferred_stock represents an equity_interest in the issuing_corporation in rev_rul 1994_1_cb_86 the service differentiated dutch auction preferred_stock and debt analysis auction preferred_stock - debt or equity - issue you have asked whether the dutch auction preferred_stock is equity or debt for federal_income_tax purposes this classification depends upon the circumstances of each case from the perspective of the holders dutch auction preferred_stock is an investment alternative to commercial paper or other short term debt in certain critical respects however the legal rights embodied in the dutch auction preferred_stock are similar to those found in traditional preferred_stock and are unlike those usually associated with debt in the instant case as a holder of preferred dutch tl-n-3407-95 auction stock a did not receive a sum certain either on demand or on a specified date and at liquidation or bankruptcy a’s rights are subordinate to the claims of corpd’s creditors in addition the dutch auction preferred_stock is voting_stock and a cannot compel redemption of the dutch auction preferred_stock therefore based on the circumstances of this case the dutch auction preferred_stock received by a from corpd should be classified as equity revrul_94_28 1994_1_cb_86 and revrul_90_27 1990_1_cb_50 transfer of the worthless properties --- issue sec_351 by its terms applies to transfers of property in exchange for stock if the facts establish that a’s c properties were clearly worthless at the time of transfer then no stock was received for those properties rather all b of the corpd preferred_stock received by a was obtained with respect to non-c properties moreover it is the service’s position that sec_351 only applies to transactions in furtherance of a business_purpose as discussed above this position is supported by the weight of existing authority the transfer of a’s c properties does not appear to further any business_purpose asserted by the e group the c properties added nothing to a’s ability to raise cash a should and presumably would have received b worth of corpd stock for its non-c properties regardless of whether it also transferred the properties in c the c properties also added nothing to corpd’s ability to raise cash since the c properties clearly produced no cash flows and were widely viewed as having no value their presence in corpd could not have been viewed in the marketplace as support for a larger issuance of stock than would otherwise have occurred although the financing by corpd could have enhanced the e group’s ability to develop the c properties that does not appear to have been intended based on the facts known to us the c properties appear to have been slated for abandonment and were in fact abandoned by corpd based on the results the transaction appears to have been intended to duplicate the tax loss available upon the abandonment of the c properties or stated differently to provide corpd with a tax_shelter without depriving the e group of the benefit of its built-in_loss accordingly if the facts establish that a’s c properties were clearly worthless at the time of transfer a’s transfer of the c properties was not in exchange for corpd stock and was lacking a business_purpose and economic_substance stated differently in applying substance over form or step transaction principles the transfer of worthless properties from a to corpd appears to be an unnecessary step towards the abandonment of those properties in that case sec_351 would not apply to the transfer of the c properties and a’s basis in the corpd preferred_stock as determined under sec_358 would not reflect its basis in the c properties tl-n-3407-95 case development hazards and other considerations before discussing the various hazards associated with the service’s potential arguments in this case we think it would be useful to summarize the results of these arguments on a best case basis in a sense because we do not see a viable challenge to the transfer of the non-c properties a obtains a basis in its corpd stock equal to its basis in those properties moreover the inevitable result of our arguments about the worthlessness of the c properties is to give a an abandonment_loss with respect to those properties accordingly we do not foresee any adjustment against the e group with respect to this transaction since a only sold of its corpd stock our theory would in fact accelerate its losses over those claimed on the return if our arguments prevail we will be able to deny corpd the losses it claimed with respect to the properties in c j there is substantial evidence that the transaction was largely tax-motivated and that the c properties were known to be worthless and slated for abandonment nevertheless the record is not unambiguous for example the fact that a paid delay rentals on the properties is not helpful the fact that a and apparently for some time even corpd continued to employ personnel with respect to the c properties also is problematic the fact that some of the properties in c were sold by corpd for cash rather than abandoned is also troublesome and at a minimum will shield the transfer of those assets to corpd from successful challenge by the service to the extent the abandonment of the c properties appears to be an open question rather than inevitable as of date we foresee difficulties in convincing the court that the transaction lacks a business_purpose and that the exchange requirement is not satisfied the law does not permit the service to substitute its business judgment for the taxpayer’s and so the service will in effect have to convince the court that the taxpayer had decided by date not to develop these properties but instead to write them off tl-n-3407-95 moreover we expect the taxpayer will argue that the transaction should be viewed as a whole and the service should not be free to isolate one part of a transaction that overall makes business sense we believe that the service has viable arguments given that the transfer of the c properties accomplished nothing from a non-tax standpoint little changed in the way these properties were managed and to the extent anything changed nothing changed that could not have been directed by e before or absent the transaction a b c and corpd were all run by e with e group personnel nothing in the structure of corpd as a financing vehicle facilitated the development of the c properties and indeed some of the restrictions on corpd may have hindered such development a’s transfer of its non-c properties to corpd in exchange for b of preferred_stock appears to have furthered a’s ability to raise cash by giving it preferred_stock to sell and may have enhanced corpd’s ability to raise cash as well thus we believe the service should respect a’s transfer of the non-c properties to corpd as a non taxable_exchange under sec_351 although a planned to sell the corpd preferred_stock from the start we do not think this would defeat characterization of the transaction under sec_351 given that a had no binding commitment to sell the corpd stock cf 65_tc_1025 as noted above our challenge would be directed at corpd’s basis in c properties received from a in this challenge the application of sec_351 is not directly relevant because under sec_362 the same basis rule applies to shareholder contributions to capital there is a significant amount of law distinguishing shareholder from non-shareholder contributions and it is fairly clear that this transaction does not qualify for the non-shareholder rule which automatically would deprive corpd of basis in the properties a further hazard along these lines is the fact that but for the transfer of the c properties to corpd it is not clear that a met the normal standards for a realizing an allowable loss as of that time our finding of an abandonment is predicated in large part on the argument that the properties were so worthless that a received nothing in exchange for them tl-n-3407-95 but for the transfer of the c properties to corpd it is unclear whether a met the normal standards for the realization of an allowable loss as of the date of transfer our finding of an abandonment is predicated in large part on the argument that the properties were so worthless that a received nothing in exchange for them please call if you have any further questions by george bowden special counsel to the associate chief_counsel procedure administration cc msr podchi lc
